Case 2:18-cv-10619-AS Document 26 Filed 05/27/20 Page 1 of 1 Page ID #:858



 1

 2

 3

 4                                                                    JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   STACY LEE HERNANDEZ,                  CASE NO. CV 18-10619 AS

12                    Plaintiff,

13        v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                      Defendant.
16

17

18         IT IS ADJUDGED that this action is DISMISSED with prejudice.
19

20       DATED:    May 27, 2020
21
                                                         /s/      _________
22                                                    ALKA SAGAR
                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
